                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Harlando Omar Carr                                                    Docket No. 5:96-CR-20-1H

                               Petition for Action on Supervised Release

COMES NOW John Seth Coleman, U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Harlando Omar Carr, who, upon an earlier plea of
guilty to Possession with Intent to Distribute Cocaine Base (Crack), and Aiding and Abetting, in violation
of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2, was sentenced by the Honorable Malcolm J. Howard, Senior
U.S. District Judge, on August 14, 1996, to the custody of the Bureau of Prisons for a term of 292 months.
It was further ordered that upon release from imprisonment the defendant be placed on supervised release
for a period of 60 months. On July 8, 2015, pursuant to 18 U.S.C. § 3582(c)(2), the term of imprisonment
was reduced from 292 months to 151 months. Harlando Omar Carr was released from custody on October
30, 2015, at which time the term of supervised release commenced.

       On January 9, 2018, in response to the defendant testing positive for cocaine, the court ordered the
defendant to participate in a program of cognitive behavioral intervention, which he completed successfully.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS: On September 19, 2018, the defendant committed the offense of Driving While Impaired in
Johnston County (18CR 055866). When confronted regarding his new arrest, the defendant admitted that
he had consumed alcohol prior to operating the vehicle he was driving when stopped by the NC Highway
Patrol. The defendant has acknowledged his wrongdoing, and accepted responsibility for his actions. Since
he already has a drug aftercare condition, he will be referred for another substance abuse assessment as a
result of the new charge. The defendant also signed a Waiver of Hearing agreeing to the proposed
modification of supervision.

PRAYING THAT THE COURT WILL ORDER that the conditions of supervised release be modified
as follows:

   1. The defendant shall perform 24 hours of community service as directed by the probation office and
      if referred for placement and monitoring by the State of North Carolina, pay the required fee.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                                I declare under penalty of perjury that the foregoing
                                                      is true and correct.

/s/ Eddie J. Smith                                   /s/ John Seth Coleman
Eddie J. Smith                                       John Seth Coleman
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     150 Rowan Street Suite 110
                                                     Fayetteville, NC 28301
                                                     Phone: 910-354-2545
                                                     Executed On: September 28, 2018
Harlando Omar Carr
Docket No. 5:96-CR-20-1H
Petition For Action
Page 2
                                      ORDER OF THE COURT

Considered and ordered this 2nd day of October, 2018, and ordered filed and made a part of the
records in the above case.




________________________________
Malcolm J. Howard
Senior U.S. District Judge
